Citation Nr: 1415194	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2008 before a Veterans Law Judge (VLJ) who has since retired, at a Travel Board hearing at the above VARO; a transcript is of record.   In October 2011 the Veteran indicated that he wished to testify at a hearing before another VLJ.  He testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in February 2009, February 2011, November 2011, and September 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record does not reflect that the Veteran's back disability is causally or etiologically related to service or was caused or aggravated by the service-connected bilateral knee disability.





CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Letters dated in November 2007, March 2009, and April 2011 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  The Veteran has not argued he has been prejudiced by inadequate notice.  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in October 2013, and an addendum to the examination report was provided in December 2013.  The examiner provided well-reasoned rationales for his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  [In this regard, the RO determined in June 2011 that treatment records from Moncrief Army Hospital, where the Veteran said he was treated after falling off a ladder, were not available.] 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional medical records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  




II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The service treatment records show that in July 1981 the Veteran complained of  back pain while receiving treatment for acute tonsillitis.  There was no diagnosis or follow up treatment regarding the back.  The Veteran indicated on a March 1983 medical history report that he had had recurrent back pain and reported that his back sometimes hurt.  On the March 1983 discharge examination the spine was normal.

Post-service treatment records show that at April 1993 VA treatment, the Veteran complained of back pain since falling off a ladder the week before.  At November 2005 VA treatment the Veteran was diagnosed with a low back strain after complaining of pain in his left hip and down his left leg upon bending to pick something up.  At treatment about a week later he said he had no previous back pain, although it was noted he had complained of back pain at treatment beginning in 2003.  The Veteran said at treatment later in November 2005 that he hurt his lower left back, but no further details of an injury were provided.  December 2005 VA treatment records state that the Veteran had chronic back pain.  At May 2007 VA treatment the Veteran complained of severe back pain accompanied by numbness.  An MRI showed a disc herniation and a mild disc bulge causing mild central stenosis at multiple levels.  Subsequent VA treatment records show complaints of back pain without an opinion on etiology.

The Veteran had a VA examination in May 2008 at which he reported injuring his back in a 1988 or 1989 fall.  He was diagnosed with degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's Marie Strumpel arthritis of the spine was caused by or a result of the traumatic arthritis of the knees based on the evidence in the claims file, literature, and x-rays that did not show Marie Strumpel disease.  The examiner did note that January 1987 treatment records showed a diagnosis of Marie Strumpel arthritis.  No opinion was provided on the etiology of the diagnosed degenerative joint disease.

The Veteran testified at the November 2008 hearing that he started having back problems around 1989 after falling from a ladder when his left leg gave way due to the service-connected knee disability.  His back got better after the initial injury but worsened around 2005 or 2006.  In 2007 he injured his back again in another fall.  The Veteran also testified that his back had been hurting for the past five years.

In May 2011 the Veteran had another VA examination.  He reported that in 1983, while stationed at Fort Jackson, he fell off a ladder and sustained a low back injury.  He was put on a profile for two to three days and began experiencing increased  back pain in 1985.  The Veteran reported having current intermittent back pain.  X-rays showed marked diminution of disc space at L5-S1 and minimal osteophytes at L4.  There were no signs of ankylosing spondylitis.  The examiner diagnosed the Veteran with degenerative disc disease at L5-S1 and opined that it was less likely as not that it was due to the service-connected bilateral knee disorders.  In an August 2011 opinion addendum the examiner wrote that there was adequate documentation to relate the present low back condition to the treatment that the Veteran received during service for his back.  No rationale was provided for the opinions.

The Veteran testified at the May 2013 hearing that his back problem began in 2001.  He also testified that he was working as a civilian employee at Fort Jackson when the incident in which he fell off of a ladder occurred in 1982.  However, upon being reminded upon questioning that he was still on active duty in 1982, the Veteran said that the incident did in fact occur during his active military service. 

In October 2013, the same physician who conducted the May 2011 examination conducted another examination via video telehealth, and he noted that the claims file was reviewed.  He opined that the back disability was less likely as not proximately due to or a result of the Veteran's service-connected condition.  The rationale was that there was inadequate documentation of a fall that was caused by a knee disability that resulted in a spine disorder.  In addition, medical literature does not support that an altered gait or posture from a knee disability causes a spine disability.  In a December 2013 addendum, the examiner opined that it is less likely than not that the Veteran's current back condition had its onset in service.  There was inadequate documentation of an ongoing disability and/or therapy to create a nexus to the present condition.  Furthermore, the examiner felt that the service-connected knee disability did not cause the fall resulting in a current spine disability.  It was noted that there was no entry in the medical records relating such an incident to the back condition.  The examiner also felt it was less likely as not that the altered gait or posture resulting from the service-connected knee condition caused the current back condition because the medical literature does not support this contention.

While the Veteran is competent to report that the symptomatology related to his back began when he fell off a ladder, the Board does not find his reports to be credible due to numerous inconsistencies.  The Veteran has alternately reported that the fall occurred during active service or after active service.  At April 1993 treatment, which was approximately 10 years after the Veteran left active service, the Veteran reported back pain since falling off a ladder the week before.  At the May 2008 VA examination the Veteran reported injuring his back in a 1998 or 1999 fall, and at the November 2008 hearing the Veteran said he injured his back in a 1988 fall.  At the May 2011 VA examination the Veteran said that he fell off of a ladder during active service, and at the May 2013 hearing he testified both that it occurred during active service and that it occurred after service.  The Veteran reported at the May 2011 VA examination that he was put on a profile due to his back.  However, this is not credible because the profiles in the service treatment records relate to pes planus and pseudofolliculitis barbae.

The May 2011 VA examiner wrote in the August 2011 opinion that there was adequate documentation to relate the present low back condition to the treatment that the Veteran received during service for his back.  However, since no rationale was provided, the opinion cannot be given probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  Probative value can be given to the examiner's October 2013 and December 2013 opinions because they were based on consideration of whether there was an ongoing back disability in service, a review of the record, and a review of the medical literature.  

While the Veteran has made statements to the effect that his service-connected knee disabilities caused his back disability, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  

Because the evidence preponderates against the claim of service connection for a back disability, to include as secondary to the service-connected bilateral knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for a back disability, to include as secondary to the service-connected bilateral knee disability, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


